10-4628-ag
         Yang v. Holder
                                                                                           BIA
                                                                                     Laforest, IJ
                                                                                   A088 335 910
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
     FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of New
 4       York, on the 27th day of April, two thousand twelve.
 5
 6       PRESENT:
 7                JOHN M. WALKER, JR.,
 8                REENA RAGGI,
 9                SUSAN L. CARNEY,
10                    Circuit Judges.
11       _________________________________________
12
13       XIU ZHEN YANG, AKA TARIMOTO MASHIKO,
14                Petitioner,
15
16                        v.                                       10-4628-ag
17                                                                 NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _________________________________________
22
23       FOR PETITIONER:                Thomas V. Massucci, Esq., New York,
24                                      N.Y.
25
26       FOR RESPONDENT:                Tony West, Assistant Attorney General;
27                                      Blair T. O’Connor, Assistant Director;
28                                      Remi Da Rocha-Afodu, Trial Attorney;
29                                      Office of Immigration Litigation,
30                                      United States Department of Justice,
31                                      Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5       Petitioner Xiu Zhen Yang, a native and citizen of the

 6   People’s Republic of China, seeks review of an October 12,

 7   2010 decision of the BIA affirming the December 15, 2008

 8   decision of Immigration Judge (“IJ”) Brigitte Laforest denying

 9   her application for asylum, withholding of removal, and

10   protection under the Convention Against Torture (“CAT”).     In

11   re Xiu Zhen Yang, No. A088 335 910 (B.I.A. Oct. 12, 2010),

12   aff’g No. A088 335 910 (Immig. Ct. N.Y.C. Dec. 15, 2008).      We

13   assume the parties’ familiarity with the underlying facts and

14   procedural history of the case.

15       Under the circumstances of this case, we review both the

16   BIA’s and the IJ’s opinions.   See Yun-Zui Guan v. Gonzales,

17   432 F.3d 391, 394 (2d Cir. 2005). The applicable standards of

18   review are well-established.   See 8 U.S.C. § 1252(b)(4)(B);

19   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

20       Because Yang filed her asylum application in 2008, the

21   REAL ID Act applies in this case.   See REAL ID Act of 2005,

22   Div. B of Pub. L. No. 109-13, 119 Stat. 231 (2005); Chuilu Liu


                                    2
 1   v. Holder, 575 F.3d 193, 197 n.1 (2d Cir. 2009).   For asylum

 2   applications governed by the REAL ID Act, the agency may,

 3   considering the totality of the circumstances, base a

 4   credibility finding on an asylum applicant’s demeanor, the

 5   plausibility of her account, and inconsistencies in her or her

 6   witness’s statements, without regard to whether they go “to

 7   the heart of the applicant’s claim.”   8 U.S.C.

 8   § 1158(b)(1)(B)(iii); accord Xiu Xia Lin, 534 F.3d at 163-64.

 9       Substantial evidence supports the agency’s determination

10   that Yang did not testify credibly regarding her claim that

11   she had been persecuted in China.   The agency reasonably

12   relied on inconsistencies in the record.   See 8 U.S.C.

13   § 1158(b)(1)(B)(iii); see also Xiu Xia Lin, 534 F.3d at 163-

14   64, 166-68.   Yang’s testimony and statement were inconsistent

15   with her mother’s letter regarding the cause and timing of her

16   father’s mental breakdown.   The agency reasonably declined to

17   credit her explanation for that inconsistency—that her mother

18   was not highly educated—because the letter attributes the

19   cause of Yang’s father’s mental health problems to an

20   event—his wife’s forced sterilization—distinct from the

21   beating and detention that Yang claims to have caused her

22   father’s mental breakdown almost a decade later.   Although


                                    3
 1   Yang argues that her mother’s letter can be construed to

 2   comport with Yang’s testimony, Yang was required “to do more

 3   than offer a ‘plausible’ alternative theory.”     Wu Biao Chen v.

 4   INS, 344 F.3d 272, 275 (2d Cir. 2003); see also Majidi v.

 5   Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005) (finding that

 6   agency need not credit applicant’s explanations unless those

 7   explanations would compel reasonable fact-finder to do so).

 8       Yang also argues that the agency erred in relying on her

 9   testimony regarding her parents’ fake divorce and her father’s

10   subsequent fake marriage to undermine the credibility of her

11   mother’s letter and of her own testimony.   The IJ’s decision

12   to give limited weight to this letter is entitled to

13   deference, see Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d

14   315, 342 (2d Cir. 2006), and we conclude that the IJ

15   reasonably attributed the mother’s lack of credibility to Yang

16   as Yang submitted the letter to support her application.     See

17   Siewe v. Gonzales, 480 F.3d 160, 170 (2d Cir. 2007) (relying

18   on the maxim of falsus in uno, falsus in omnibus (false in one

19   thing, false in everything) to hold that once single document

20   is shown to be false, IJ is “free to deem suspect other

21   documents (and to disbelieve other testimony) that depend for

22   probative weight upon [applicant’s] veracity”).


                                   4
 1       Similarly, the agency did not err in giving limited

 2   weight to the certificates of hospitalization for Yang’s

 3   father.     This conclusion, which is entitled to deference, see

 4   Xiao Ji Chen, 471 F.3d at 342, was reasonable, given that the

 5   certificates neither were contemporaneous with the alleged

 6   hospitalizations nor reflected any actual diagnoses or

 7   treatment.

 8       Contrary to Yang’s arguments, having questioned Yang’s

 9   credibility, the IJ reasonably relied further on her failure

10   to provide corroborating evidence to support her claims of

11   both past persecution and a fear of future persecution in

12   China.    An applicant’s failure to corroborate testimony may

13   bear on credibility either because the absence of particular

14   corroborating evidence is viewed as suspicious, or because the

15   absence of corroboration in general prevents an applicant from

16   rehabilitating testimony that has already been called into

17   question.     See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

18   Cir. 2007).    Here, the agency reasonably concluded that, in

19   light of the inconsistencies in the record, Yang’s failure to

20   offer corroborating evidence further undermined her

21   credibility.

22



                                      5
 1       Ultimately, given these findings, the IJ’s adverse

 2   credibility determination was supported by substantial

 3   evidence.     See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534

 4   F.3d at 163-64.     Accordingly, the agency did not err in

 5   denying her applications for asylum, withholding of removal,

 6   and CAT relief.     See Paul v. Gonzales, 444 F.3d 148, 156 (2d

 7   Cir. 2006).

 8       For the foregoing reasons, the petition for review is

 9   DENIED.     As we have completed our review, any stay of removal

10   that the Court previously granted in this petition is VACATED,

11   and any pending motion for a stay of removal in this petition

12   is DISMISSED as moot. Any pending request for oral argument in

13   this petition is DENIED in accordance with Federal Rule of

14   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

15   34(b).

16                                 FOR THE COURT:
17                                 Catherine O’Hagan Wolfe, Clerk




                                      6